DETAILED ACTION
This action is responsive to remarks and amendment filed on 6/9/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-23 are pending in this Office Action. Claims 1, 4, 6, 9, 13 and 16 are currently amended. Claims 5, 10 and 17 are canceled. Claims 21-23 are newly added. Claims 1, 6 and 13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks & Arguments
	Applicant incorporated limitations from canceled claims 5, 10 and 17 into independent claims 1, 6 and 13, and argues that Nagel does not teach presenting the status information about the regional data corresponding to the time period between the first and the second variation moments outside the periphery of the circular closed boundary, nor does Nagel’s repetitive event data teach the claimed spatial-temporal data.
	In response, Nagel teaches a radial range selector of a time range, with two adjustment handles, one of each end of the range selected, the example presented was a range of time, for which the range selector can be combined with the visualization of the data for that time range (temporal) (Nagel, page 2, paragraph 1). Nagel provides a time-period-based filtering method for the visualization of temporal data taught by the combination of Bak and Peltier, which already covered the presenting of the status information about the regional data outside the periphery of the circular closed boundary. Hence the rejection of the claims under 35 USC 103 is maintained.
	Applicant's arguments regarding the newly added limitations are addressed in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

Claims 1-4, 6-9, 11-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bak (US Publication No. 2013/0179817 A1), in view of Monteiro (NPL "What type of events affects oil prices?") and Nagel (A radial range slider).
As per claim 1:
Bak teaches a method for presenting spatial-temporal data, comprising:
receiving a user query request, wherein the user query request includes a spatial-temporal condition requesting data about a region [0023: user interaction may be supported to an extend in which a user may be involved at any stage of the process; 0022: user interaction with the display content to allow scalable zooming; 0025: a location in the city] and during a time period [0025: user input to define the temporal resolution or the attribute of interest];
acquiring spatial-temporal data that includes regional data about the region during the time period, and variation data relating to the spatial-temporal condition in response to the user query request [0025: the value distribution for an attribute of interest (teaches regional data) is computed (S310). For example, in a wireless network, the daily occupancy per hour of the day for a location in the city may be the attributed of interest. For a target point and the corresponding attribute, the cumulative temporal distribution is computed (S320). The cumulative distribution is divided into clusters or bins for one or more time periods]; and
presenting a graph of the spatial-temporal data with an image representing the regional data presented with a closed boundary, wherein each of the plurality of variation moments includes status information about the regional data at a time within the time period [0024: visually presenting temporal data distributions in a spatial environment, changes in distribution of data overtime is represented by rings with various gray shade intensities. The rings propagate away in time from a central point of interest; Fig. 1B: a map of a region along with a plurality of temporal distribution presentations; 0022: map may be zoomed (even though Fig. 1B shows multiple temporal distribution presentations, the map may be ,
wherein <a length on the graph> is used to indicate a weighted value of the status information representing specific locations in the region that corresponds to the spatial-temporal condition [0027-0029: This computation in a circular graphical presentation such as that disclosed in the above example may be performed by computing the cumulative aggregated value for each bin as a radius of the circles formed, as provided below…the scheme disclosed here depends on the normalization of aggregated value of distribution values for a plurality of events over time.
The cumulative value of a bin f(x) “status information” is computed according to the following formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The radius “a length on the graph” of the circle may be determined based on the computed value for its area “weighted value” according to the following formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
].
Bak does not teach wherein the variation data is represented as a plurality of variation moments on a periphery of the circular closed boundary, and wherein the status information extends from the plurality of variation moments and away from the circular closed boundary such that the status information about the regional data is presented outside of the circular closed boundary, wherein the status information is presented using a linear or column bar radially extending from the outside of the circular closed boundary, and wherein a length of the linear or column bar is used to indicate a value of the status information.
Monteiro teaches wherein the variation data is represented as a plurality of variation moments on a periphery of the circular closed boundary, and wherein the status information extends from the plurality of variation moments and away from the circular closed boundary such that the status information about the regional data is presented outside of the circular closed boundary, wherein the status information is presented using a linear or column bar radially extending from the outside of the circular closed boundary, and wherein a length of the linear or column bar is used to indicate a value of the status information (Chart of oil prices in the last 10 years. Examiner observes a radial chart “circular closed boundary” with bars representing a price value “status information” of each time period “variation moment” extending away from the middle circle and outside the circle).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the display of spatial temporal data as temporal distribution presentation on a map in Bak, with the use of a radial chart for such spatial temporal data of Monteiro, as an eye-catching method of displaying charted data. Bak’s cumulative distribution of data over time may be easily plugged into Monteiro’s radial chart for presentation, substituting Bak’s rings for presentation.
Bak in view of Peltier does not teach receiving a user operation request for a first cursor or a second cursor to view the status information corresponding to the variation moments within the time period; sliding the first cursor or the second cursor from a first variation moment to a second variation moment along the circular closed boundary; and presenting the status information about the regional data corresponding to the time period between the first and the second variation moments outside the periphery of the circular closed boundary.
Nagel teaches teach receiving a user operation request for a first cursor or a second cursor to view the status information corresponding to the variation moments within the time period; sliding the first cursor or the second cursor from a first variation moment to a second variation moment along the circular closed boundary; and presenting the status information about the regional data corresponding to the time period between the first and the second variation moments outside the periphery of the circular closed boundary (Page 1 Figure 1, Page 2 Figure, Related work paragraph: radial range slider where user can drag either the start or the end handle to adapt the range, may be used in radial visualizations for time data).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the display of spatial temporal data on a mapped area in Bak and the use of a radial chart for such spatial temporal data of Peltier, with the radial range slider of Nagel, to allow the user to quickly visualize time series data and adjust the time rage.
As per claim 2:
Bak in view of Monteiro and Nagel teaches the method of claim 1, wherein presenting the graph of the spatial-temporal data further comprises sequentially presenting status information at the plurality of variation moments as the regional data about the region is acquired (Monteiro: radial chart)
As per claim 3:
Bak in view of Monteiro and Nagel teaches the method of claim 1, wherein the length of the linear or column bar is further used to indicate a calculated value of the weighted value (Bak: 0027-0029: formulas, Monteiro: radial chart).
As per claim 4
Bak in view of Peltier and Nagel teaches the method of claim 1, wherein presenting the graph further comprises: 
sequentially presenting the status information at the plurality of variation moments (Monteiro: radial chart);
 presenting, on the periphery of the circular closed boundary at the first variation moment of the plurality of variation moments corresponding to an acquiring start time of the spatial-temporal data, the first cursor; and sequentially sliding the second cursor to the second variation moment of the plurality of variation moments on the circular closed boundary, wherein the first cursor and the second cursor respectively represent the acquiring start time and an acquiring end time of the spatial-temporal data (Nagel: Page 1 Figure 1, Page 2 Figure, Related work paragraph: radial range slider where user can drag either the start or the end handle to adapt the range, may be used in radial visualizations for time data).
As per claim 6:
Claim 6 recites similar limitations as claim 1, but for the recitation of “an apparatus for presenting spatial-temporal data, comprising: a processor; and a memory coupled to the processor, wherein the memory is configured to store a program that, when executed by the processor, causes the processor to:” which is taught by Bak [0034]. The limitations similar to those of claim 1 are taught the same as claim 1.
As per claims 7-9
Claims 7-9 recite similar limitations as claims 2-4 and are rejected the same.
As per claim 11:
Bak in view of Monteiro and Nagel teaches the method of claim 1, wherein the region corresponds to a specific geographical area [Bak: 0025: a location in the city].
As per claim 12:
Bak in view of Monteiro and Nagel teaches the method of claim 11, wherein each piece of status information extending from a respective variation moment of the plurality of variation moments represents at least one of: indices corresponding to a specific even that has occurred in the specific geographic area at a time corresponding to the respective variation moment; population densities in the specific geographical area at a time corresponding to the respective variation moment; or real estate prices in the specific geographical area at a time corresponding to the respective variation moment [Bak: 0027: aggregated value of distribution values for a plurality of events over time; 0025: the daily occupancy per hour of the day for a location in the city may be the attribute of interest].
As per claim 13:
Claim 13 recites similar limitations as claim 1, but for the recitation of “a non-transitory computer readable medium configured to store a computer program product comprising computer executable instructions that when executed by a processor cause the processor to:” which is taught by Bak [0034]. The limitations similar to those of claim 1 are taught the same as claim 1.
As per claims 14-16 and 18-20:
Claims 14-16 and 18-20 recite similar limitations as claims 2-4 and 11-12, and are rejected the same.
As per claim 21:
Bak in view of Monteiro and Nagel teaches the non-transitory computer readable medium of claim 13, wherein the image comprises a two-dimensional image or a three-dimensional image [Bak: Figs. 1A-1B: choice of Map, Satellite or Hybrid display of the area].
As per claim 22:
the method of claim 1, wherein the image comprises a two-dimensional image [Bak: Figs. 1A-1B: choice of Map, Satellite or Hybrid display of the area].
As per claim 23:
Bak in view of Monteiro and Nagel teaches the method of claim 1, wherein the image comprises a three-dimensional image [Bak: Figs. 1A-1B: choice of Map, Satellite or Hybrid display of the area].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834.  The examiner can normally be reached on Tuesday-Friday 8PM-11PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/CHRISTY KIM/
Examiner
Art Unit 2158